Citation Nr: 1730757	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-06 886	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.

3.  Entitlement to service connection for a thoracic spine disorder. 

4.  Entitlement to service connection for a right shoulder disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January to June 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims for higher ratings for the bilateral knee disorders as well as the claims for service connection for right shoulder and thoracic spine disorders.  

In April 2016, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing is of record. 

The Board notes that the Veteran was previously represented by a service organization but, in June 2017, the Veteran revoked such representation.  The Board will accept the Veteran as proceeding pro se. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent VA treatment records regarding all of the claims on appeal, were added to the record following certification to the Board, and the Veteran has not waived review of the same by the AOJ.  The Board acknowledges that the waiver of additional evidence is presumed in circumstances where the new evidence is submitted by the Veteran (see 38 U.S.C.A. § 7105(e)) in cases such as this where the Veteran filed his substantive appeal after February 2013; however, in this case, the evidence was not submitted by the Veteran but rather, was added to the Veteran's electronic file, by VA.  Therefore, waiver of review is not presumed and the appeals must be returned to the AOJ for further adjudication.  38 C.F.R. § 20.1304(c). 

Additionally, with respect to the increased rating claims for the bilateral knees, during the hearing, the Veteran reported that both knees had worsened since the last VA examination in February 2012.  Transcript (T.) page 18.  Specifically, the Veteran reported more frequent and more severe flare-ups than what he reported during the VA examination in February 2012.  The Veteran is entitled to a new examination when there is evidence of worsening since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has not yet been provided with a VA examination regarding a relationship between his right shoulder disorder and service or service-connected disabilities.  A VA opinion is necessary as the Veteran has offered competent and credible testimony regarding an incident in service when he injured his right shoulder during a training exercise, has current diagnoses of rotator cuff problems, and offered sworn testimony of continuity of right shoulder symptoms since service separation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He also offered sworn testimony that his VA physicians indicated that his right shoulder problems are related to service.  T. page 12. 

With respect to the claim for service connection of the thoracic spine disorder, the February 2012 VA examiner only addressed service connection on a secondary basis.  An opinion is also necessary regarding entitlement to service connection on a direct basis.  In this regard, the Veteran asserts that he injured his thoracic spine in service during basic training.  T. pages 10-11.  He reported a continuity of upper back symptoms since service.  T. page 10.  He also offered sworn testimony that VA specialists have told him that his upper back disorder was related to service.  T. page 12.  
  
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected left and right knee disabilities.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Both knee joints should also be tested for pain on both active and passive range of motion in weight bearing and non weight bearing.  If this testing is not feasible the examiner should explain.

The examiner should also report any additional limitation of motion due to pain, weakness, incoordination, fatigueability in terms of degrees of additional limitation of motion.

The examiner should also record the Veteran's reports of additional limitation of motion during flare-ups and whether these reports are consistent with the examination findings.

These findings are required by VA regulations as interpreted by the courts.

All opinions should be accompanied by supporting rationale.

2.  Afford the Veteran a VA examination to determine whether his claimed thoracic spine and right shoulder disabilities are caused or aggravated by a disease or injury in active service or service-connected disabilities.  

The electronic claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

For each thoracic spine and right shoulder disability present at any time since 2011 (current disability), the examiner should opine whether it is at least as likely as not (a 50 percent probability or higher) that the disability is caused or aggravated by injuries service.

The examiner should provide an opinion as to whether the Veteran's reports of in-service injury and ongoing symptoms; if accepted; would be sufficient to link the current disabilities to service.  If so, the examiner should state whether there is any medical reason for rejecting these reports.  The absence of supporting medical records is, by itself, an insufficient reason to reject the Veteran's reports, unless the existence of such records would be medically expected.

If any disability identified is not found to be at least as likely as not directly related to service, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or higher) that the disability was caused or aggravated by the service-connected knee disability(ies). 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Reasons must be provided for all opinions. 

3.  If any benefit on appeal is not fully granted, issue a supplemental statement of the case.  If otherwise in order, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

